Citation Nr: 9931186	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  95-18 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disability.  




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1953 to 
September 1959.  


When this matter was last before the Board of Veterans' 
Appeals (the Board) in January 1999, it was remanded to the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO) for additional development.  Following 
the completion of the requested development, in August 1999, 
the RO issued a supplemental statement of the case.  The case 
was returned to the Board in October 1999, and is now ready 
for further appellate review.  

It s noted that although the American Legion has rendered 
assistance to the veteran in his appeal, there is no formal 
power of attorney appointing that organization as his 
representative.  Further, in December 1998, the veteran 
stated in writing that he did not need anyone to represent 
him before the Board.  The Board will proceed with appellate 
review on that basis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's scoliosis is a congenital deformity that 
clearly and unmistakably pre-existed service.  

3.  The veteran's congenital back deformity, diagnosed as a 
scoliosis, was not subjected to a superimposed disease or 
injury and did not increase in severity during service beyond 
the natural progress of the disease.

4.  The veteran sustained an injury to the back in service 
that resolved without current residual disability.  The 
veteran's current back disability is not shown to be related 
to the in-service injury, nor can it otherwise be attributed 
to the veteran's period of service.




CONCLUSIONS OF LAW

1.  The presumption that the veteran was sound at enlistment 
with regard to his back is rebutted, in that scoliosis pre-
existed service.  38 U.S.C.A. § 1111 (West 1991).

2.  The veteran's pre-existing scoliosis was not incurred in 
or aggravated by service and service connection for a back 
disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 1991).

3.  A chronic back disorder, degenerative disc disease, was 
not incurred in or aggravated by active service, and 
degenerative disc disease may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1101, 1110, 1112, 
1113, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Factual Background

The veteran's service medical records reveal that the 
clinical evaluation of the veteran's spine upon entrance 
examination in 1953, produced normal findings.  On March 23, 
1955, the veteran reported a slight pain on flexion of the 
back.  In April 1955, the veteran sustained an injury while 
playing softball when he reached for a ball that was thrown 
over his head.  As a result, the veteran was hospitalized for 
5 days with a diagnosis of left sacroiliac sprain.  Upon 
discharge from hospitalization, the veteran was noted to be 
in good condition.  The treating physician stated that in his 
"best judgment there will not be partial or complete 
permanent disability."  Upon discharge examination in 1959, 
clinical evaluation of the veteran's spine produced normal 
findings.  

Post-service medical records reveal that the veteran was see 
in November 1965 for complaints of pain in the upper abdomen 
and the lumbosacral region with radiation around the left 
renal and into the left lower quadrant.  Following 
hospitalization, the diagnoses were probable renal colic, 
duodenitis, and spastic duodenal bulb.  

The veteran was seen in August 1972 for complaints of sharp 
pains in the back.  Following examination that included an 
assessment of a normal spine on X-ray examination, the 
diagnosis was lumbosacral sprain.  

The veteran was seen in July 1987, for complaints of lower 
back pain.  He reported that he had lifted a box 7 days 
prior, felt his back pull and could not straighten up.  Mild 
scoliosis was noted on examination.  The assessment was 
muscle pull.  

The veteran was seen by a private physician in July 1989 for 
complaints of low back pain and pressure.  The report of the 
examination noted that the veteran had injured his low back 
the previous week while lifting.  X-ray revealed degenerative 
disc disease at L4-L5 with vacuum phenomenon; and scoliosis, 
concave to the right.  The assessment was lower lumbar sprain 
and strain.  

In March 1994, the veteran was seen for complaints of back 
pain radiating down the right leg, and frequent painless 
urination.  Examination of the back revealed a scoliosis to 
the right of the thoracic and lumbar spine.  The examiner's 
impressions were scoliosis, probably congenital; questionable 
degenerative disc disease, rule out herniated nucleus 
pulposus; and prostatism.  A treatment notation dated March 
23, 1994, indicates that "per phone conversation with [the 
veteran], original back injury dates back to '54-'55 when he 
has stationed in England; [veteran] to pursue case through 
VA."  

A report of a private family medicine clinic dated March 23, 
1994, indicates that the veteran was seen for pain in the 
right lower back over the years.  A side notation indicates 
that the veteran had the same back problems when in the 
service in 1954 to 1955.  Examination revealed "obvious 
scoliosis to the right with possible slightly shortened right 
leg and right hip lower than left."  The assessment included 
dorsal scoliosis.  

A diagnostic imaging report dated March 25, 1994, noted that 
a moderately severe lumbar scoliosis with convexity to the 
left in the lower lumbar region with the apex at the L4 level 
was seen.  A thoracolumbar secondary curve with convexity to 
the right was also seen.  It was noted that no underlying 
congenital abnormality was seen, but that there was some 
degenerative disc disease at L3 and L4 secondary to the 
scoliosis.  The examiner's conclusion was a moderately severe 
scoliosis with secondary degenerative disc disease, with no 
significant change since 1989.   

In May 1994, multiple bulging intervertebral discs and severe 
scoliosis were diagnosed by the veteran's private physician, 
Dr. T.P.D., M.D.  In terms of prognosis, Dr. T.P.D. indicated 
that bulging discs and scoliosis are likely to cause further 
impairment with expected deterioration secondary to the aging 
process.  

The veteran was afforded a general VA examination in June 
1994.  The report of that examination noted details of the 
veteran's period of service.  In terms of his low back 
complaints he noted that he always hurts about the L3-L4 
area.  The veteran reported by history, that he was doing 
calisthenics in service in 1954 or 1955 when he hurt his 
lower back.  He reported that he was hospitalized for 10 days 
thereafter.  He noted that the pain was in the same area of 
L3-L4 and to the right of L3-L4.  He indicated that he did 
not do any heavy work in service, and was not thereafter 
given a light duty slip.  He reported that he continued to 
have pain in the lower back that has kept getting worse.  
Examination of the back revealed severe scoliosis with a 
marked curvature to the right in the lumbar area and a marked 
curvature to the left in the thoracic area; and a mild 
kyphosis.  The pertinent resulting diagnoses was a history of 
low back and upper back problems with X-rays of the thoracic 
area showing scoliosis and arthritic changes, and April 1994 
CT scan showing diffuse disc bulging with some impingement on 
the thecal sac at L2-L3 and possible limited central 
protrusion of the disc at L3-L4 with arthritic changes.  It 
was noted also that L4-L5 shows diffuse disc bulging with 
some associated facet and spondylolysis spurs that produce 
impingement upon the thecal sac; and that L5-S1 shows mild 
diffuse disc bulging with some impingement on the thecal sac.  

In March 1995, the veteran's private physician, Dr. T.P.D., 
M.D., stated that the veteran "has a severe congenital 
scoliosis that has existed all of his life and which was 
aggravated by a service-connected injury in 1955."  Dr. D. 
indicated that the veteran had scoliosis when he entered the 
service, but unfortunately, no record was ever made of the 
deformity either on entry or separation from service.  Dr. D. 
concluded that he found it "hard to believe how anyone, 
particularly a Doctor, could have missed this obvious 
deformity."  

In February 1997, another of the veteran's private 
physicians, Dr. G.R.S., Jr., M.D. stated that the veteran has 
a short leg on one side which predisposes him to scoliosis of 
the spine and that he probably had the scoliosis which 
gradually developed since early childhood.  He noted that the 
problem that the veteran had with his back in service "may 
well have been related to this underlying problem and 
certainly would explain why he continues to have some 
problems since then."  Dr. G.R.S. stated that, whether the 
veteran's scoliosis was aggravated while he was in service 
may be open to question.  He indicated that one could assume 
that "with this scoliosis that even time is aggravating the 
problem, and the six years [the veteran] had been in the 
service certainly would have aggravated the problem if he did 
not even have an injury."  He concluded that the veteran 
feels that his back problems started with his injury in 
service, and speculated that this might have been the 
precipitating event.  

When the veteran's claim was before the Board in June 1997, 
the matter was remanded for additional development to include 
an examination by an orthopedic specialist.  The purpose of 
the examination was to more accurately determine the exact 
nature and etiology of his current back disorder.  The 
examining physician was requested to comment on the 
conclusions reached by the veteran's private physicians, 
Dr.'s T.P.D. and G.R.S.   

Pursuant to the Board's 1997 remand, the veteran was afforded 
a VA orthopedic examination in February 1998.  Following the 
examination, the examiner, Dr. W. concluded that the veteran 
undoubtedly had scoliosis as a child which pre-existed 
service and that made the veteran more prone to earlier onset 
of degenerative disease.  Dr. W. indicated that the veteran's 
softball injury in service was no more important to his spine 
than any of his post-service activities, and that the most 
significant factor in the veteran's history was his scoliosis 
and the predilection that causes for premature development of 
degenerative changes in the spine.  The examiner, Dr. W. 
concluded that the veteran's disability in his spine from 
degenerative disease is most likely the result of aging and 
the culmination of many small episodes of trauma throughout 
his life and cannot be ascribed to any one episode.  

Although the VA orthopedic specialist responded to nearly all 
of the specific requests set forth in the 1997 remand, the 
examining VA specialist, Dr. W., did not comment on the 
opinions of Dr. T.P.D. or Dr. G.R.S., as he had been 
requested to do in the remand.  Consequently, in January 
1999, the Board again remanded the appeal to the RO for that 
purpose.  It was directed in the remand that if the VA 
physician, Dr. W., who had examined the veteran in February 
1998 was no longer available, the file was to be directed to 
another specialist in the field of orthopedics for review and 
the requested opinions.  

In May 1999, it was determined  that the VA physician, Dr. 
W., who had examined the veteran in February 1998 was no 
longer available.  The claims was then directed to Dr. G.W.F. 
for review and for the requested opinions.

In a lengthy report dated in August 1999, the VA orthopedic 
specialist, Dr. G.W.F., first detailed the injury sustained 
by the veteran in service.  He noted that while the veteran 
was playing softball, he had reached for the ball that was 
thrown over his head, causing a stretching of the muscles of 
the back and producing the strain.  In the course of the 
report, Dr. G.W.F. stated affirmatively that the claim file 
has been reviewed several times by him.  

Dr. G.W.F. then paraphrased the report of the February 1998 
VA examination of Dr. W. (noting it to have been an excellent 
report), and stated that the veteran had never had any 
particular problem with his back except the usual aches and 
pains, until he sustained this injury in 1955.  He went back 
to work with air police, and in Dr. G.W.F.'s review of his 
military medical records, he never again in the next four 
years on active duty saw any one concerning any back 
problems.  Dr. G.W.F. concluded by this that the veteran's 
softball episode was a relatively minor injury, and that as 
far as his scoliosis was concerned, the scoliosis at that 
time must have been so minor that it was not noticeable by 
the doctors involved.

In support of that conclusion, Dr. G.W.F. then noted that on 
physical examinations, to include an examination of February 
18, 1953, the veteran's evaluation of himself showed no 
indication of any spinal problem or musculoskeletal problem.  
Further noted was that in the complete examination of 
September 17, 1959, again the veteran indicated no problems 
with his back or the muscles of his back.  Dr. G.W.F. noted 
that on the back of this examination it says the examinee 
denies any significant medical history since the last current 
physical.  Dr. G.W.F. noted that the veteran was given a 
qualification for general service discharge with a physical 
profile of straight ones, and interpreted that to mean that 
there were no findings of any physical problems including 
back problems.  Dr. G.W.F. noted further that in the 
veteran's history there was no indication of any back or 
muscle problem.

Dr. G.W.F. then referred to and described in detail the March 
1995 notes of Dr. T.P.D., wherein Dr. T.P.D. had stated that 
"the veteran has a severe congenital scoliosis that has 
existed all of his life and which was aggravated by service 
connected injury in 1955", and concluded that he found it 
"hard to believe how anyone, particularly a doctor could 
have missed this obvious deformity".  Dr. G.W.F. commented 
with regard to the statements of Dr. T.P.D. that at the time 
that the veteran was in service, his scoliosis more likely 
than not was only slight to the point that it was not obvious 
to any doctor that he even had any scoliosis.  Dr. G.W.F. 
opined that the veteran's scoliosis tends to get worse over 
the years and it gets worse in a naturally progressive 
manner.  Dr. G.W.F. concluded that Dr. T.P.D. did not have 
the benefit of his military medical records showing that 
other than the back sprain of April 20, 1955, the veteran 
never had any more back problems while in the service.

Dr. G.W.F. then referred to and described in detail the 
February 1997, statements of Dr. G.R.S., Jr., M.D..  Dr. 
G.W.F. specifically referred to the statement in which Dr. 
G.R.S. exclaimed that one could assume that "with this 
scoliosis that even time is aggravating that problem, and the 
six years the veteran had in the service certainly would have 
aggravated the problem if he did not even have an injury", 
and the statement wherein Dr. G.R.S. concluded that the 
veteran feels that his back problem started with his injury 
in the service and speculated that this might have been the 
precipitating event.  Dr. G.W.F. commented with regard to 
those statements that of Dr. G.R.S. was speaking without 
benefit of the veteran's military medical records which 
indicated that this minor back sprain was the only documented 
back problem the veteran ever complained about while he was 
in the service.  Dr. G.W.F. reemphasized that the veteran's 
discharge physical indicates that he had no back problems.  
Dr. G.W.F. opined that had the veteran's back been as bad as 
Dr. G.R.S. or Dr. T.P.D. indicated that he should have had 
many more problems requiring medical attention while in the 
service, but that he did not.

Dr. G.W.F then reemphasized that the veteran's claim file had 
been reviewed several times, including the reports of the 
various examiner's noted above.  Dr. G.W.F stated that he 
agreed with Dr. W.'s detailed examination and report, and 
that Dr. W's conclusions were correct.  Dr. G.W.F agreed with 
Dr. W's statements that the veteran undoubtedly "had 
scoliosis as a child which was preexisting his service 
days"; and that the scoliosis itself makes the patient more 
prone to "the earlier onset of degenerative disease because 
the imbalance of the spine which is obviously not related to 
his service either."

Dr. G.W.F. further agreed with Dr. W.'s statements that "if 
by the time this man was a young man, he had developed some 
premature degenerative disease because of the scoliosis, he 
would be more prone to occasional injuries of his back, and 
the incident playing softball could simply be one of these." 
Dr. G.W.F noted that a review of the veteran's military 
medical records found no indication of any further injuries 
to his back while on active duty, and that, in fact, the 
veteran himself indicated in his follow-up physical 
examination that he had no back problems and no muscular 
problems of his back.

Dr. G.W.F. agreed further with Dr. W's statements that "the 
veteran was able to have many years of working at a job that 
required considerable lifting, twisting, and bending which 
strained his back, that were not inhibited by his back".  
Dr. G.W.F further paraphrased and agreed with Dr. W's 
statements that "it would not appear that his softball 
injury was any more important to his spine and any of the 
other activities that he was engaged in during his lifetime 
as an insulation installer in his other jobs".  Dr. G.W.F. 
also paraphrased Dr. W.'s conclusion that the veteran 
obviously "has disability in his spine from degenerative 
disease, but it is most likely simply the result of aging and 
accumulation of many small episodes of trauma throughout his 
life and cannot be ascribed entirely to any one episode."

Dr. G.W.F. concluded that Dr. W.'s statements and conclusions 
were correct in finding that the veteran had only one slight 
injury to his back, a back sprain while in the service and 
never had any other problems with his back while in the 
service. Dr. G.W.F. explained that the veteran's exit history 
and physical examination indicated that he had no back 
problems even at the time of discharge from the service, and 
that he also had no musculoskeletal problems.

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  A veteran is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  A pre-existing 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 1991).

Service connection may also be granted for certain chronic 
diseases, including degenerative disc disease, if manifest to 
a degree of 10 percent or more within one year from the date 
of separation from such service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998). 

It should be noted initially that this claim does not benefit 
from the application of any regulatory provision for 
presumptive service connection based upon the existence of 
degenerative disc disease of the spine during the initial 
post-service year, since it was not manifested within that 
period.  In fact, the veteran does not argue, nor has it been 
shown by medical evidence that degenerative disc disease is 
directly related the in-service injury that the veteran 
sustained in service, nor can it otherwise be attributed to 
the veteran's period of service.  The Board may conclude that 
degenerative disc disease was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1101, 1110, 1112, 
1113, 1131, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

It is the veteran's contention that he had a congenital back 
disorder, scoliosis, prior to service, and that this disorder 
was aggravated by an injury he sustained in service, and 
further, it was that aggravation that has resulted in his 
current back disability, to include degenerative disc 
disease.  

In this case, as a scoliosis deformity was not noted at the 
veteran's entrance examination, the presumption of soundness 
applies.  See Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
The presumption of soundness of the veteran's back, however, 
is rebutted by clear and unmistakable evidence that a 
congenital back deformity, namely scoliosis, has been 
diagnosed, and has categorically been classified as 
preexisting service, having "gradually developed since early 
childhood", by not only the VA examiners who have evaluated 
the veteran's back, but by the veteran's two private treating 
physicians.  In this regard, the Board points out that as the 
veteran's scoliosis is a characterized as a congenital 
condition, by definition, it existed prior to service.  See 
Firek v. Derwinski, 3 Vet. App. 145, 146 (1992) and Blanchard 
v. Derwinski, 3 Vet. App. 300, 301 (1992).  As noted above, 
all pertinent medical opinions have confirmed this 
conclusion, and none have speculated otherwise.  Congenital 
or developmental defects are not considered diseases or 
injury within applicable legislation.  38 C.F.R. § 3.303(c) 
(1999).  However, where a congenital or developmental defect 
is subject to superimposed disease or injury, service 
connection may be warranted for the resultant disability.  
See O.G.C. Prec. 82-90 (July 18, 1990).  

When a condition is properly found to have been preexisting, 
either because it was noted at entry or because preexistence 
was demonstrated by clear and unmistakable evidence, the 
presumption of aggravation provides that a preexisting injury 
or disease will be considered aggravated by active service 
where there is an increase in the disability during such 
service, unless there is a specific finding that the 
increases in the disability is due to the natural progress of 
the disease.  A temporary worsening of symptoms of a 
disability subject to exacerbation is not indicative of an 
increase in the severity of the underlying disability.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

As the presumption of soundness has been rebutted, the 
remaining question then is whether the veteran's preexisting 
scoliosis disorder was aggravated by service, to include 
whether there was a disease or injury superimposed upon the 
congenital back disability with a resulting additional 
disability.  

As noted above, the Board remanded the veteran's claim to 
obtain a medical opinion on the question of whether the 
veteran's symptomatology he experienced in service was an 
actual increase in the disability beyond the natural 
progression in service or just a temporary worsening of 
symptoms.  See Verdon v. Brown, 8 Vet. App. 529 (1996); 
Crowe v. Brown, 7 Vet. App. 238 (1994).  

In this regard, the Board observes that in response to the 
questions posed by the 1997 and 1999 remands, the VA examiner 
who examined the veteran in February 1998, Dr. W., concluded 
that the veteran undoubtedly had scoliosis as a child, and 
that his softball injury in service was no more important to 
his spine than any other activity that the veteran engaged 
in.  Moreover, in a well reasoned opinion, the examiner who 
reviewed the veteran's claims folder several times in 1999, 
Dr. G.W.F., went further and noted that the veteran had only 
one slight injury to his back in service and no other injury, 
and emphatically agreed with the conclusions of Dr. W. that 
the veteran's current back disability was most likely the 
result of aging and accumulation of many small episodes of 
trauma throughout his life, and could not be ascribed 
entirely to any one episode.  By these statements, the Board 
must conclude that any presumption of aggravation there may 
have been has been sufficiently rebutted by the specific 
findings of these two physicians to the effect that any 
increase there may have been in the scoliosis disability was 
merely contemporaneous with the softball injury, but was due 
solely to the natural progress of the disease.

It is noteworthy that the veteran's own physician, Dr. 
G.R.S., indicated that the aggravation of the veteran's 
scoliosis in the service might be open to question.  Dr. 
G.R.S. more easily attributed the passage of time as 
aggravating the problem, including the six years that the 
veteran spent in service.  Dr. G.R.S. was not emphatic in his 
opinions and by the foregoing statement left open the 
possibility that it was his true belief that the increase in 
disability that the veteran may have had was merely due to 
the natural progress of the disease.  Dr. G.R.S. stated that 
it was the veteran's feeling that his current back problem 
started with the injury in service, but for his own part, 
only indicated that they may well have been related.  
Although Dr. T.P.D. went further and categorically concluded 
that the veteran's pre-existing scoliosis was aggravated by 
the injury in 1955, as was pointed out by Dr. G.W.F., both of 
these physicians did not have the benefit of a review of the 
record, and therefore were not necessarily aware of what was 
deemed to be the critical fact that the veteran had no 
further problems in service.   

It is important to emphasize that the VA orthopedic 
examiners' opinions were based upon a review of the claims 
file in the case of Dr. G.W.F., and upon a comprehensive 
examination of the veteran, in the case of Dr. W.  Further, 
Dr. G.W.F. provided a well reasoned opinion with reference to 
the pertinent evidence, including that in favor or against 
the veteran's claim.  In fact, Dr. G.W.F. tediously 
summarized the pertinent medical record, including the 
supporting evidence, and specifically addressed the 
inconsistencies in the opinions supporting the veteran's 
claim with the evidentiary record. 

Consequently, the Board must find that the preponderance of 
the evidence is against a finding that the there was a 
disease or injury that was superimposed upon the veteran's 
congenital scoliosis disorder based upon service, to include 
degenerative disc disease.  The Board must also find that 
there is no basis to believe that the veteran's congenital 
back disorder was otherwise aggravated by service.  Further, 
based upon the lack of objective back symptomatology shown 
between 1955 and 1972, and the medical opinions of record, 
the Board must also conclude that the veteran's back 
symptomatology he experienced in service was not an increase 
in that disability but merely a temporary worsening of 
symptoms.  As noted, a temporary worsening of symptoms of a 
disability subject to exacerbation is not indicative of an 
increase in the severity of the underlying disability.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).  As the 
preponderance of the evidence weighs against the veteran's 
claim, there is no reason or basis upon which to find the 
existence of aggravation.  Hence, entitlement to service 
connection is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
1153.

In reaching this decision the Board considered the veteran's 
written statements contained in the record and the oral 
statements given at the hearing before the Board in 1997 and 
before the RO in 1995 that his congenital back disorder was 
aggravated as a result of the inservice softball injury.  The 
veteran, however, as a lay affiant, is not competent to offer 
a medical opinion as to whether or not his underlying 
scoliosis was aggravated inservice.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this respect, the veteran's 
statement as to the cause for any claimed aggravation must be 
supported by cognizable evidence, not merely allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The 
preponderance of the evidence is against this claim.  Hence, 
his statement alone cannot serve as predicate for granting 
service connection for his back disability on the basis of 
aggravation, including the existence of a superimposed 
disease or injury.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for a back disability is 
denied.  




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

